
	

113 HR 1223 IH: Fairness for Military Homeowners Act of 2013
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1223
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Hunter (for
			 himself, Mrs. Davis of California,
			 Mr. Turner, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to ensure
		  that relocation of a servicemember to serve on active duty away from the
		  servicemember’s principal residence does not prevent the servicemember from
		  refinancing a mortgage on that principal residence.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Military Homeowners Act
			 of 2013.
		2.Treatment of
			 relocation of members of the Armed Forces for active duty for purposes of
			 mortgage refinancing
			(a)In
			 generalTitle III of the
			 Servicemembers Civil Relief Act is amended by inserting after section 303 (50
			 U.S.C. App. 533) the following new section:
				
					303A.Treatment of
				relocation of servicemembers for active duty for purposes of mortgage
				refinancing
						(a)Treatment of
				absence from residence due to active dutyWhile a servicemember who is the mortgagor
				under an existing mortgage does not reside in the residence that secures the
				existing mortgage because of a relocation described in subsection (c)(1)(B), if
				the servicemember inquires about or applies for a covered refinancing mortgage,
				the servicemember shall be considered, for all purposes relating to the covered
				refinancing mortgage (including such inquiry or application and eligibility
				for, and compliance with, any underwriting criteria and standards regarding
				such covered refinancing mortgage) to occupy the residence that secures the
				existing mortgage to be paid or prepaid by such covered refinancing mortgage as
				the principal residence of the servicemember during the period of such
				relocation.
						(b)LimitationSubsection (a) shall not apply with respect
				to a servicemember who inquires about or applies for a covered refinancing
				mortgage if, during the 5-year period preceding the date of such inquiry or
				application, the servicemember entered into a covered refinancing mortgage
				pursuant to this section.
						(c)DefinitionsIn
				this section:
							(1)Existing
				mortgageThe term
				existing mortgage means a mortgage that is secured by a 1- to
				4-family residence, including a condominium or a share in a cooperative
				ownership housing association, that was the principal residence of a
				servicemember for a period that—
								(A)had a duration of
				13 consecutive months or longer; and
								(B)ended upon the
				relocation of the servicemember caused by the servicemember receiving military
				orders for a permanent change of station or to deploy with a military unit, or
				as an individual in support of a military operation, for a period of not less
				than 18 months that did not allow the servicemember to continue to occupy such
				residence as a principal residence.
								(2)Covered
				refinancing mortgageThe term covered refinancing
				mortgage means any mortgage that—
								(A)is made for the
				purpose of paying or prepaying, and extinguishing, the outstanding obligations
				under an existing mortgage or mortgages; and
								(B)is secured by the
				same residence that secured such existing mortgage or
				mortgages.
								.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 303 the following new
			 item:
				
					
						303A. Treatment of relocation of
				servicemembers for active duty for purposes of mortgage
				refinancing.
					
					.
			
